487 So.2d 76 (1986)
Charles GRUBER and Evelyn Gruber, His Wife, Appellants,
v.
MOUNT SINAI HOSPITAL OF GREATER MIAMI, INC., a Florida Corporation, Jack J. Greenberg, M.D. & Associates, P.A.; William Zachary Yahr, M.D.; Manuel Savina, M.D.; and David Edelman, M.D., Appellees.
No. 85-2361.
District Court of Appeal of Florida, Third District.
April 15, 1986.
*77 Stanley M. Rosenblatt and Julius Gonzalez and Laura S. Rotstein, Miami, for appellants.
Kelner & Kelner, Miami, for appellees.
Before HENDRY, HUBBART and DANIEL S. PEARSON, JJ.
PER CURIAM.
The final summary judgment entered in favor of the defendant David Edelman, M.D. in this medical malpractice action is reversed and the cause remanded for further proceedings. We reach this result because (a) the two expert witness affidavits filed in this cause by Dr. Edelman in support of his motion for summary judgment are extremely abbreviated, highly conclusory, and woefully inadequate to establish that Dr. Edelman was not guilty of negligence in the incident sued upon, (b) the depositions and other discovery on file, although more informative than the above affidavits, fail to establish Dr. Edelman's lack of negligence as a matter of law in the incident sued upon, and (c) the established law in Florida requires that the summary judgment herein be reversed as Dr. Edelman failed to satisfy his burden of proof below in order to be entitled to such a judgment. See Scanlon v. Litt, 191 So.2d 553 (Fla. 1966); Holl v. Talcott, 191 So.2d 40 (Fla. 1966); Williams v. Florida Realty & Management Co., 272 So.2d 176 (Fla. 3d DCA 1973).
Reversed and remanded.